739 N.W.2d 608 (2007)
Debra JACKSON, Successor Personal Representative of the Estate of Shirley Jackson, Deceased, Plaintiff-Appellee,
v.
HENRY FORD HEALTH SYSTEM, a/k/a Henry Ford Hospital, Michael S. Eichenhorn, M.D., and Vencor Hospital, a/k/a Kindred Hospitals East, L.L.C., d/b/a Kindred Hospital Detroit, Defendants-Appellees, and
Michigan Hospitalists, P.C., and Masood Ahmad, M.D., Defendants-Appellants, and
Harpel S. Jande, M.D., Defendant.
Debra Jackson, Successor Personal Representative of the Estate of Shirley Jackson, Deceased, Plaintiff-Appellee,
v.
Henry Ford Health System, a/k/a Henry Ford Hospital, Michael S. Eichenhorn, M.D., Michigan Hospitalists, P.C., Masood Ahmad, M.D., and Harpel S. Jande, M.D., Defendants-Appellees, and
Vencor Hospital, a/k/a Kindred Hospitals East, L.L.C., d/b/a Kindred Hospital Detroit, Defendant-Appellant.
Debra Jackson, Successor Personal Representative of the Estate of Shirley Jackson, Deceased, Plaintiff-Appellee,
v.
Henry Ford Health System, a/k/a Henry Ford Hospital, and Michael S. Eichenhorn, M.D., Defendants-Appellants, and
Vencor Hospital, a/k/a Kindred Hospitals East, L.L.C., d/b/a Kindred Hospital Detroit, Michigan Hospitalists, *609 P.C., and Masood Ahmad, M.D., Defendants-Appellees, and
Harpel S. Jande, M.D., Defendant.
Docket Nos. 130529, 130591, 130594. COA No. 263766.
Supreme Court of Michigan.
October 17, 2007.
By order of July 21, 2006, the application for leave to appeal the January 17, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in Washington v. Sinai Hospital of Greater Detroit (Docket No. 130641). On order of the Court, the case having been decided on June 27, 2007, 478 Mich. 412, 733 N.W.2d 755 (2007), the application is again considered and, it appearing to this Court that the case of Braverman v. Garden City Hospital (Docket Nos. 134445-134446) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.